


EXHIBIT 10.1


SABRE CORPORATION
EXECUTIVE DEFERRED COMPENSATION PLAN


SECTION 1
Establishment and Purpose
Sabre Corporation, a Delaware corporation hereby establishes this Executive
Deferred Compensation Plan (the “Plan”) effective as of November 10, 2015 (the
“Effective Date”). The purpose of the Plan is to provide select,
highly-compensated senior executives of the Company or its designated
subsidiaries with an opportunity to defer payment of a portion of their
equity-based compensation on the terms and conditions set forth herein.
SECTION 2
Definitions
For the purposes of the Plan, the following capitalized words will have the
meanings set forth below:
“Administrator” means the Executive Vice President of Human Resources of the
Company, and/or such other position delegated authority to administer the Plan
by the Committee.
“Beneficiary” or “Beneficiaries” means an individual or entity designated by a
Participant to receive Deferred Benefits in the event of the Participant’s
death; provided, however, that, if no such individual or entity is designated or
if no such designated individual is alive at the time of the Participant’s
death, Beneficiary will mean the Participant’s estate.
“Beneficiary Designation Form” means a document, in a form approved by the
Committee to be used by Participants to name their respective Beneficiaries. No
Beneficiary Designation Form will be effective unless it is signed by the
Participant and received by the Committee prior to the date of death of the
Participant.
“Board” means the Board of Directors of the Company.
“Change in Control” means a “Change in the Ownership or Effective Control of a
Corporation or in the Ownership of a Substantial Portion of the Assets of a
Corporation” under Treasury Department Final Regulation 1.409A-3(j)(5), or any
successor thereto.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and all regulations, interpretations, and administrative guidance issued
thereunder.
“Committee” means the Compensation Committee of the Board.

        



--------------------------------------------------------------------------------




“Common Stock” means the common stock, par value $0.01 per share, of the
Company, or any other security into which the common stock shall be changed
pursuant to the adjustment provisions of Section 11 of the Equity Plan.
“Company” means Sabre Corporation, a Delaware corporation, or any successor to
substantially all of its business.
“Deferral Election Form” means a document, in a form approved by the Committee,
pursuant to which a Participant makes a deferral election under the Plan.
“Deferred Stock Account” means a notional, bookkeeping account established under
the Plan for a Participant to measure the number of vested RSUs that have been
deferred by a Participant under the Plan in respect of any Plan Year commencing
on or after January 1, 2016.
“Election Date” means the December 31st immediately preceding the commencement
of a Plan Year. Notwithstanding the foregoing, if an Employee first becomes
eligible to participate in the Plan on or after the start of a Plan Year, the
Committee may in its discretion permit such Employee to complete, execute and
return a Deferral Election Form within thirty days following such initial
participation date provided that such deferral will only apply with respect to
services to be performed after such Deferral Election Form is accepted by the
Committee, and such date shall be the Election Date in respect of such Employee.
“Employee” means a person who is an employee of any Employer, as determined by
the Committee in its sole discretion.
“Employer” means, as applicable, the Company or any of its subsidiaries listed
on Schedule A attached hereto, as the same may be amended by the Committee, in
its sole discretion, from time to time.
“Equity Plan” means the Sabre Corporation 2014 Omnibus Incentive Compensation
Plan, and any successor plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.
“Fair Market Value” of a share of Common Stock on a given date will be based
upon either (i) if the Common Stock is listed on a national securities exchange
or quoted in an interdealer quotation system, the last sales price or, if
unavailable, the average of the closing bid and asked prices per share of Common
Stock on such date (or, if there was no trading or quotation in the Common Stock
on such date, on the next preceding date on which there was trading or
quotation) as provided by one of such organizations or (ii) if the Common Stock
is not listed on a national securities exchange or quoted in an interdealer
quotation system, the price will be equal to the Company’s fair market value, as
determined by the Board in good faith based upon the best available facts and
circumstances at the time.

        



--------------------------------------------------------------------------------




“Participant” means any eligible Employee (i) who is in a classification of
Employees designated by the Committee to participate in the Plan or who is
otherwise selected by the Committee to participate in the Plan, (ii) who elects
to participate in the Plan, (iii) who signs the applicable Deferral Election
Form, (iv) whose signed Deferral Election Form is accepted by the Committee, (v)
who commences participation in the Plan and (vi) whose participation in the Plan
has not been terminated. A spouse or former spouse of a Participant will not be
treated as a Participant in the Plan or have an account balance under the Plan,
even if he or she has an interest in the Participant’s benefits under the Plan
as a result of applicable law or property settlements resulting from legal
separation or divorce.
“Plan Year” means the period beginning on January 1 of each year and ending on
December 31 of such year. 
“RSU” means a restricted stock unit representing one share of Common Stock
granted to the Participant under the Equity Plan or, if applicable, any
predecessor or successor plan.
“Specified Employee” " has the meaning set forth in Section 409A(a)(2)(B)(i) of
the Code and Treas. Reg. Section 1.409A-1(i).    
“Subsidiary” means a corporation or other entity with respect to which the
Company, directly or indirectly, has the power, whether through the ownership of
voting securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body.
“Termination of Service” or “termination of service” means a separation from
service as defined under Section 409A of the Code.
SECTION 3
Administration
(a)    The Plan will be administered by the Committee. Members of the Committee
may be Participants in the Plan. The Committee will be authorized to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, to make factual determinations in connection with the administration
or interpretation of the Plan, and to make any other determinations that it
believes are necessary or advisable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Deferral Election Form to the extent the
Committee deems desirable to carry the Plan into effect. Any decision of the
Committee in the administration of the Plan, as described herein, will be final
and conclusive. The Committee may act only by a majority of its members, except
that the members thereof may authorize any one or more of the Committee members
to execute and deliver documents on behalf of the Committee. In addition, in the
administration of the Plan, the Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative) and may from time to time consult with
counsel who may be counsel to the Company.

        



--------------------------------------------------------------------------------




(b)    The Committee will be entitled to rely in good faith upon any report or
other information furnished to it by any officer or employee of the Companies or
from the financial, accounting, legal or other advisers of the Companies. Each
member of the Committee, each individual designated by the Committee to
administer the Plan and each other person acting at the direction of or on
behalf of the Committee will not be liable for any determination or anything
done or omitted to be done by him or by any other member of the Committee or any
other such individual in connection with the Plan, except for his own willful
misconduct or as expressly provided by statute, and to the extent permitted by
law and the bylaws of the Company, will be fully indemnified and protected by
the Company with respect to such determination, act or omission.
SECTION 4
Elective Deferral of RSU Grants
4.1    Elective Deferrals Generally
The Committee will have sole discretion to determine the terms and conditions
applicable to an annual elective deferral pursuant to the Plan. To the extent
permitted by the Committee and subject to the terms and conditions provided by
the Committee, a Participant for a given Plan Year may make an election to defer
the receipt of amounts otherwise payable upon vesting to the Participant with
respect to RSUs granted to such Participant in that Plan Year. The Participant’s
election will be evidenced by a Deferral Election Form completed and submitted
to the Committee in accordance with the procedures and time frames as may be
established by the Committee in its sole discretion, and may be made by a
Participant only in respect of the RSUs granted to a Participant in a Plan Year.
If a Participant is permitted to elect and does elect one or more different
payment schedules for deferrals made in respect of different Plan Years, the
Committee will establish separate sub-Accounts under the Plan for such
Participant that are notional, bookkeeping accounts to track the number of RSUs
in the Participant’s Deferred Stock Account payable or distributable in
connection with each such Plan Year.
The Committee, in its sole discretion, may permit a Participant, upon written
request to the Committee, to delay a payment if the conditions set out in
Section 1.409A-2 of the regulations issued pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) are met. Those conditions
include the following: (i) the election to delay may not take effect until at
least twelve (12) months after the date on which the election is made, (ii) if
the payment is to be made for a reason other than the Participant’s death,
disability (as defined in Section 409A of the Code) or unforeseeable emergency,
the payment must be deferred for no less than five (5) years from the date the
payment would otherwise have been received, and (iii) if the payment would
otherwise be made at a specified time or pursuant to a fixed schedule, the
election to change the date must be made at least twelve (12) months before the
scheduled payment date.

        



--------------------------------------------------------------------------------




4.2    Elective Deferral of RSU Grant
(a)    Crediting of Deferred Stock Account. If the Company makes one or more
grants of RSUs to a Participant in a Plan Year commencing on or after January 1,
2016 (any such grant or grants in any Plan Year, an “RSU Grant”), the number of
RSUs forming part of such RSU Grant deferred by a Participant will be referred
to collectively as the “Annual RSU Elective Deferral”. The number of RSUs that
are subject to an effective Annual RSU Elective Deferral will be credited to the
Participant’s Deferred Stock Account on the vesting date of the Annual RSU Grant
to which such Annual RSU Elective Deferral pertains, subject to the terms and
conditions of the Equity Plan.
(b)    Minimum and Maximum Deferrals. In respect of the Plan Year that commences
on January 1, 2016, (i) a Participant who elects to make an elective deferral of
his or her RSU Grants must elect to defer at least twenty-five percent (25%) of
his or her RSU Grants made in such Plan Year and (ii) a Participant may elect to
defer up to 100% of his or her RSU Grants in increments of twenty-five percent
(25%) of his or her RSU Grants. In respect of Plan Years commencing after
January 1, 2016, the Committee may designate different minimum and maximum
amounts that a Participant may elect to defer under the Plan; provided, that if
the Committee does not designate specific minimum and maximum amounts in respect
of any Plan Year, the minimum and maximum amounts that applied in the
immediately preceding Plan Year will be deemed to continue to apply.
4.3    Dividend Equivalents    
Unless otherwise determined by the Committee, a Participant’s Deferred Stock
Account, will, from time to time during such Participant’s period of
participation under the Plan, including during the period following the
Participant’s Termination of Service and prior to the date on which all RSUs in
the Participant’s Deferred Stock Account have been settled, be credited on each
dividend payment date in respect of Common Stock with additional RSUs, the
number of which will be equal to the quotient determined by dividing (a) the
product determined by multiplying (i) one hundred percent (100%) of each
dividend declared and paid by the Company on the Common Stock on a per share
basis by (ii) the number of RSUs recorded in the Participant’s Deferred Stock
Account on the record date for the payment of any such dividend, by (b) the Fair
Market Value of a share of Common Stock on the dividend payment date for such
dividend, in each case, with fractions computed to three decimal places. For the
avoidance of doubt, no fractional shares will be credited to a Participant’s
Deferred Stock Account, but will be rounded down to the nearest whole share.
4.4    Written Statements of Account
The Company will furnish each Participant with a statement setting forth the
total number of RSUs in such Participant’s Deferred Stock Account as of the end
of each Plan Year. Such statement will be furnished no later than ninety days
after the end of the Plan Year or will otherwise be made available to each
Participant.

        



--------------------------------------------------------------------------------




4.5    Manner, Timing and Form of Payment of Deferred Stock Accounts


(a)    Payment of Deferred Stock Account. The RSUs in a Participant's Deferred
Stock Account will be settled in shares of Common Stock. All distributions made
in the form of Common Stock will be distributed pursuant to, and count against
the number of shares reserved for issuance under, the Equity Plan or such other
plan, program, agreement or arrangement under which the shares of Common Stock
or right to acquire or receive shares of Common Stock were initially awarded.
Shares of Common Stock actually delivered in settlement of a Participant's Stock
Account may be originally issued shares or treasury shares, in the discretion of
the Committee. Payment will be made in a single lump sum.
For purposes of clarification, a Participant’s elections in his or her Deferral
Election Form applicable to amounts deferred in respect of a Plan Year will also
apply to all corresponding dividend equivalents.
(b)    Timing of Payments to Specified Employees. Notwithstanding anything in
the Plan to the contrary, if a Participant is a Specified Employee as of the
date of his or her Termination of Service, then no distribution of such
Participant's Deferred Stock Account shall be made upon the Participant's
Termination of Service until the first day of the seventh month following the
Participant's Termination of Service (or, if earlier, upon the date of the
Participant's death).
(c) Restrictions on Transfer. The Company will pay any amounts payable under the
Plan only to the Participant or Beneficiary designated under the Plan to receive
such amounts. Neither a Participant nor his Beneficiary will have any right to
anticipate, alienate, sell, transfer, assign, pledge, encumber or change any
benefits to which he may become entitled under the Plan, and any attempt to do
so will be void. Amounts payable under the Plan will not be subject to
attachment, execution by levy, garnishment, or other legal or equitable process
for a Participant’s or Beneficiary’s debts or other obligations.
SECTION 5
Designation of Beneficiary
Each Participant may designate a Beneficiary to receive any amounts due under
the Plan on the Participant’s death by executing a Beneficiary Designation Form.
A Participant may change an earlier Beneficiary designation by executing a later
Beneficiary Designation Form and delivering it to the Committee. The execution
of a Beneficiary Designation Form and its receipt by the Committee revokes and
rescinds any prior Beneficiary Designation Form.
SECTION 6
Recapitalization or Reorganization
6.1    Authority of the Company and Stockholders
The existence of the Plan will not affect or restrict in any way the right or
power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its

        



--------------------------------------------------------------------------------




business, any merger or consolidation of the Company, any issue of stock or of
options, warrants or rights to purchase stock or of bonds, debentures, preferred
or prior preference stocks having rights superior to or affecting the Common
Stock or the rights thereof or which are convertible into or exchangeable for
Common Stock, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
6.2    Change in Capitalization
Notwithstanding any other provision of the Plan, in the event of the occurrence
of any action referenced in Section 11 of the Equity Plan (or the appropriate
section of any amended, updated, replacement or successor Equity Plan): (i) the
Committee will effectuate any actions taken by the Board under the Equity Plan
in respect of the RSUs credited to a Participant’s Deferred Stock Account and
(ii) the Committee may make such other adjustments, consistent with the
foregoing, as it deems appropriate in its sole discretion. Notwithstanding the
foregoing, the Committee will not make any adjustments hereunder that would
require approval of the shareholders of the Company without first obtaining such
approval.
SECTION 7
Records; Claims Procedure
7.1    Records of Administration
The Administrator will keep or designate another party to keep records
reflecting the administration of this Plan which will be subject to audit by the
Company.
7.2    Expenses
The expenses of administering this Plan will be borne by the Company.
7.3    Claims Review Procedures
The following claim procedures will apply:
(a)    Denial of Claim. If a claim for benefits is wholly or partially denied,
the claimant will be given notice in writing of the denial within a reasonable
time after the receipt of the claim, but not later than ninety (90) days after
the receipt of the claim. However, if special circumstances require an
extension, written notice of the extension will be furnished to the claimant
before the termination of the 90-day period. In no event will the extension
exceed a period of ninety (90) days after the expiration of the initial 90-day
period. The notice of the denial will contain the following information written
in a manner that may be understood by a claimant:
(i)    The specific reasons for the denial;
(ii)    Specific reference to pertinent Plan provisions on which the denial is
based;

        



--------------------------------------------------------------------------------




(iii)    A description of any additional material or information necessary for
the claimant to perfect his claim and an explanation of why such material or
information is necessary;
(iv)    An explanation that a full and fair review by the Administrator of the
denial may be requested by the claimant or his authorized representative by
filing a written request for a review with the Administrator within sixty (60)
days after the notice of the denial is received; and
(v)    If a request for review is filed, the claimant or his authorized
representative may review pertinent documents and submit issues and comments in
writing within the 60-day period described above.
(b)    Decisions after Review. The decision of the Administrator with respect to
the review of the denial will be made promptly and in writing, but not later
than sixty (60) days after the Administrator receives the request for the
review. However, if special circumstances require an extension of time, a
decision will be rendered not later than one hundred twenty (120) days after the
receipt of the request for review. A written notice of the extension will be
furnished to the claimant prior to the expiration of the initial 60-day period.
The claimant will be given a copy of the decision, which will state, in a manner
calculated to be understood by the claimant, the specific reasons for the
decision and specific references to the pertinent Plan provisions on which the
decision is based.
(c)    Other Procedures. Notwithstanding the foregoing, the Administrator may,
in its discretion, adopt different procedures for different claims without being
bound by past actions. Any procedures adopted, however, will be designed to
afford a claimant a full and fair review of the claimant’s claim and will comply
with any applicable regulations under ERISA.
7.4    Finality of Determinations; Exhaustion of Remedies
To the extent permitted by law, decisions reached under the claims procedures
set forth in Section 7 will be final and binding on all parties. No legal action
for benefits under this Plan will be brought unless and until the claimant has
exhausted the claimant’s remedies under Section 7. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure will be treated as having
been irrevocably waived. Judicial review of a claimant’s denied claim will be
limited to a determination of whether the denial was arbitrary, capricious or an
abuse of discretion based on the evidence and theories the claimant presented
during the claims procedure.

        



--------------------------------------------------------------------------------




SECTION 8
General Provisions
8.1    Restrictions on Alienation of Benefits
No right or benefit under this Plan will be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance, or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge the same will be void. No
right or benefit hereunder will in any manner be liable for or subject to the
debts, contracts, liabilities, or torts of the person entitled to such benefit.
If any Participant or the Participant's Beneficiary under this Plan should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber, or charge any right to a benefit hereunder, then, such right or
benefit will cease and terminate.
8.2    Unfunded Status of Plan
This Plan is unfunded and is intended to be a “top hat” plan for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees within the meaning of ERISA. Amounts payable under the
Plan will be satisfied out of the general assets of the Company subject to the
claims of the Company’s creditors. The Participants and/or their Beneficiaries
will be unsecured creditors of the Company, subject to the Company’s
“insolvency”, meaning that the Company is unable to pay its debts as they become
due, or is subject to a pending proceeding as a debtor under the United States
Bankruptcy Code. Benefits will be reflected on the Company’s accounting records
but will not be construed to create, or require the creation of, a trust,
custodial or escrow account. No Participant will have any right, title or
interest whatever in or to any investment reserves, accounts, funds or assets
that the Company may purchase, establish or accumulate to aid in providing the
benefits described in this Plan. Nothing contained in this Plan, and no action
taken pursuant to its provisions, will create or be construed to create a trust
or a fiduciary relationship of any kind between the Company and a Participant or
any other person. Neither a Participant nor the Beneficiary of a Participant
will acquire any interest hereunder greater than that of an unsecured creditor
of the Company.
8.3    Deemed Investment
By electing to participate in the Plan, each Participant will be deemed to have
acknowledged and agreed that the Company is not and will not be required to make
any investment in connection with the Plan, nor is it required to follow the
Participant’s investment directions in any actual investment it may make or
acquire in connection with the Plan.
8.4    Tax Consequences Not Guaranteed
The Company does not warrant that this Plan will have any particular tax
consequences for Participants or Beneficiaries and will not be liable to them if
tax consequences they anticipate do not actually occur. The Company will have no
obligation under any circumstances to indemnify a Participant or Beneficiary for
lost tax benefits (or other damage or loss) under the Plan.

        



--------------------------------------------------------------------------------




8.5    Construction
Except when otherwise indicated by the context, the definition of any term in
the singular will also include the plural.
8.6    Severability
If any of the provisions of the Plan is finally held to be invalid, illegal, or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality,
or unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any other
agreements or documents designated by the Committee as setting forth the terms
of a deferral contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations, and warranties between them,
whether written or oral, with respect to the subject matter thereof.


8.7    Articles and Section Titles and Headings
The titles and headings at the beginning of each Article and Section will not be
considered in construing the meaning of any provisions in this Plan.
8.8    Governing Law
The Plan and the rights of all persons under the Plan shall be construed and
administered in accordance with the laws of the State of Delaware without regard
to its conflict of law principles.
8.9    Amendment and Termination
The Administrator may amend, modify or terminate this Plan at any time and in
any manner. No amendment may reduce the Account balance of any Participant at
the time of such amendment or accelerate the timing of payments due under this
Plan except as provided below, unless such amendment is made to comply with any
law or regulation. In the event of a termination of this Plan, no further
deferrals will be made under this Plan. Any and all amendments to and any
termination of the Plan must be made in compliance with Section 409A of the
Code.
8.10    Change in Control
If a Change in Control occurs, a Participant’s Deferred Stock Account in this
Plan will be distributed on the date of the Change in Control in accordance with
Section 409A of the Code.

        



--------------------------------------------------------------------------------




8.11    Termination after Corporate Dissolution
The Administrator may terminate this Plan within twelve (12) months of a
corporate dissolution taxed under Section 331 of the Code, or with the approval
of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that
the amounts deferred under this Plan are distributed to the Participants and
included in their taxable income within the time limits specified for such
terminations in the Regulations under Section 409A.
8.12    Company Decision to Terminate Plan
The Company may terminate this Plan provided that the Company terminates all of
its deferral arrangements that would be aggregated with this Plan pursuant to
Section 409A of the Code, and further provided that no payments of amounts
deferred under the Plan are made within twelve (12) months of the termination
other than payments that would otherwise be payable under this Plan if this Plan
had not been terminated, and provided further that payments of all remaining
amounts deferred under the Plan are made within twenty-four (24) months of the
termination, and provided further that the Company does not adopt any new
deferral arrangement that would be aggregated with any terminated arrangement at
any time within five years following the date of termination.
8.13    No Rights as Stockholder
The crediting of RSUs to a Participant’s Deferred Stock Account will not confer
on the Participant any rights as a stockholder of the Company.   
 
8.14    Clawback.


Notwithstanding anything in the Plan to the contrary, the Company will be
entitled, to the extent permitted or required by applicable law, Company policy
and/or the requirements of an exchange on which the Company’s shares of Common
Stock are listed for trading, in each case, as in effect from time to time, to
recoup compensation of whatever kind paid by the Company or any of its
affiliates at any time to a Participant under the Plan.


8.15    Withholding.


In connection with the vesting of any RSUs subject to an Annual RSU Elective
Deferral, the Company shall have the right to withhold a number of shares of
Common Stock having a Fair Market Value determined by the Administrator to be
sufficient to satisfy the federal, state, local and any other applicable tax
requirements, if any, attributable to such vesting. In addition, the Company
shall have the right to reduce any distribution made under the Plan to the
Participant or Beneficiary by a number of shares of Common Stock sufficient to
all taxes that are required to be withheld by the Company in respect of such
distribution.

        



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Sabre Corporation has caused this instrument to be executed
in its name as of November 10, 2015 as approved by the Board of Directors.
 
 
 
 
 
SABRE CORPORATION
 
 
 
 
 
 
By:
/s/ William Robinson, Jr.
 
 
 
William Robinson, Jr.
 
 
 
Executive Vice President and
 
 
 
Chief Human Resources Officer


 
 




        

